          Shapiro, DiCaro & Barak, LLC                                         Partners:
                                                                               Gerald M. Shapiro (admitted in FL, IL)
          Attorneys at Law                                                     David S. Kreisman (admitted in IL)
          175 Mile Crossing Boulevard
                                                                                Managing Partners:
          Rochester, New York 14624
                                                                              John A. DiCaro (NY)
          Tel: (585) 247-9000 • Fax: (585) 247-7380
                                                                              Shari S. Barak (NY)




May 8, 2020

Chambers Hon. Cecelia G. Morris
United States Bankruptcy Court
Alexander Hamilton Custom House, One Bowling Green
New York, NY 10004

        RE:     Nicholas J. Sands
                Chapter 13
                Case Number: 19-12819-cgm
                Our File Number: 09-078060

Dear Judge Morris:

This letter confirms that there are no objections to the Motion for Relief from Stay filed by
JPMorgan Chase Bank, N.A. on April 7, 2020 (ECF: 40) in the above bankruptcy case. The
hearing on said motion is scheduled for May 14, 2020 at 11:00am.

If you have any questions, please do not hesitate to contact the undersigned.

Very truly yours,

/s/Nicole DiStasio_________
Nicole DiStasio, Esq.

 cc:    Debtor
        Nicholas J. Sands                                          Trustee
        30 East 76th Street                                        Deborah Piazza
        Apartment 7A-B                                             Tarter Krinsky & Drogin LLP
        New York, NY 10021                                         (served via ECF)

        Debtor’s Attorney                                          U.S. Trustee - Brooklyn
        H. Bruce Bronson, Jr.                                      (served via ECF)
        (served via ECF)




                                        Additional Office Location:
 One Huntington Quadrangle, Suite 3N05, Melville, New York 11747 | Tel: (631) 844-9611 | Fax: (631) 844-9525

                                    www.LOGS.com/shapiro_dicaro_barak
